                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


    KC TENANTS,

       Plaintiff,                                  Case No. 4:20-cv-00784-HFS

           v.

    DAVID M. BYRN, in his official capacity
    as the Presiding Judge for the 16th Judicial
    Circuit Court, Jackson County, Missouri;
    and MARY A. MARQUEZ, in her official
    capacity as the Court Administrator for
    Jackson County, Missouri,

       Defendants.


       STATEMENT OF INTEREST OF THE UNITED STATES OF AMERICA

          The United States of America respectfully submits this Statement of Interest pursuant

to 28 U.S.C. § 517 1 and in response to the Court’s request that the Centers for Disease Control

and Prevention (“CDC”) submit an amicus brief addressing “such issues as CDC deems

appropriate.” ECF No. 9 at 3. Although the United States takes no position on this particular

lawsuit, to which it is not a party, it appreciates the opportunity to provide additional

information about the CDC order at issue in this litigation.




128 U.S.C. § 517 provides that “any officer of the Department of Justice[] may be sent by the
Attorney General to any State or district in the United States to attend to the interests of the
United States in a suit pending in a court of the United States, or in a court of a State, or to
attend to any other interest of the United States.”


            Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 1 of 6
                                      BACKGROUND

       Federal law authorizes the Secretary of Health and Human Services “to make and

enforce such regulations as in his judgment are necessary to prevent the introduction,

transmission, or spread of communicable diseases from foreign countries into the States or

possessions, or from one State or possession into any other State or possession.” 42 U.S.C.

§ 264(a). 2 Under the statute’s implementing regulations, where the CDC Director “determines

that the measures taken by health authorities of any State or possession (including political

subdivisions thereof) are insufficient to prevent the spread of any of the communicable

diseases” between or among States, he is empowered to “take such measures to prevent such

spread of the diseases as he/she deems reasonably necessary.” 42 C.F.R. § 70.2.

       On September 4, 2020, to help prevent the further spread of COVID-19, CDC

exercised those authorities and issued an order imposing a moratorium on residential evictions

of “covered persons” through the end of 2020. See Temporary Halt in Residential Evictions

To Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55292, 55292 (Sept. 4, 2020). The

order defines eviction as any action “to remove or cause the removal of” a tenant. Id. at 55293.

To qualify for protection under the order as “covered persons,” tenants must submit a

declaration to their landlord under penalty of perjury affirming that they meet seven criteria,

including that they are unable to pay full rent due to loss of income or extraordinary medical



2Although the statute assigns authority to the Surgeon General, Reorganization Plan No. 3 of
1966 abolished the Office of the Surgeon General and transferred all statutory powers and
functions of the Surgeon General to the Secretary of Health, Education, and Welfare, now the
Secretary of HHS, 31 Fed. Reg. 8855, 80 Stat. 1610 (June 25, 1966), see also Pub. L. No. 96-
88, § 509(b), October 17, 1979, 93 Stat. 695 (codified at 20 U.S.C. 3508(b)). The Office of the
Surgeon General was re-established in 1987, but the Secretary has retained these authorities.

                                     2
         Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 2 of 6
expenses, are using best efforts to make partial payments, and would experience homelessness

or need to move into a shared residence if evicted. 85 Fed. Reg. at 55297.

         The order does not alter a tenant’s obligation to pay rent or comply with any other

contractual obligation. Id. at 55294. It also does not prevent evictions of persons who do not

qualify as “covered persons,” or evictions based on circumstances other than nonpayment of

rent, including criminal activity, damage to property, or violation of contractual obligations

other than the timely payment of rent. Id.

                                        STATEMENT

         The Court’s scheduling order observed that one issue in this case “is whether a tenant’s

CDC declaration alone, which is subject to prosecution for perjury, is intended by the CDC

to preclude additional local procedures advancing eviction cases that test tenant qualification

for the moratorium.” ECF No. 9 at 2. Although the United States takes no position on which

party should prevail in this lawsuit, it notes that, since the Court entered its scheduling order,

CDC has issued additional guidance addressing this and related issues.

         Specifically, on October 9, 2020, CDC (along with the Department of Justice, the

Department of Housing and Urban Development, and the Department of Health and Human

Services) issued responses to a set of frequently asked questions (“FAQs”) concerning the

CDC order. See HHS/CDC Temporary Halt in Residential Evictions to Prevent the Further

Spread           of         COVID-19,             Frequently          Asked           Questions,

https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-order-

faqs.pdf (attached hereto as Ex. A). The FAQs state that the CDC order is “not intended to

terminate or suspend the operations of any state or local court.” Id. at 1. They further state



                                       3
           Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 3 of 6
that the CDC order is not “intended to prevent landlords from starting eviction proceedings,

provided that the actual eviction of a covered person for non-payment of rent does NOT take

place during the period of the Order.” Id. Finally, they state that the CDC order “does not

preclude a landlord from challenging the truthfulness of a tenant’s declaration in any state or

municipal court.” Id. at 6. 3 Thus, while the United States takes no position in this case, the

Court’s resolution of this case should be informed by this understanding of the CDC order—

which, as the considered view of the agency that issued it less than two months ago, as well as

of the agency responsible for its enforcement (i.e., the Department of Justice, id. at 1, 7), merits

substantial deference.


Dated: October 26, 2020                              Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     ERIC BECKENHAUER
                                                     Assistant Director, Federal Programs
                                                     Branch

                                                     /s/ Leslie Cooper Vigen
                                                     LESLIE COOPER VIGEN
                                                     Trial Attorney (DC Bar No. 1019782)
                                                     Steven A. Myers
                                                     Senior Trial Counsel (NY Bar No.
                                                     4823043)

       3  The Court’s scheduling order noted several other issues in this case, including “the
standing of plaintiff” and “the appropriateness of this court’s requested role in redirecting
State Court proceedings in the manner sought.” ECF No. 9 at 2. The United States takes no
position on those issues. The Court further noted that Defendants are “free to question [the]
validity of the moratorium” as a defense to Plaintiffs’ claims. Id. The United States of course
submits that the order was validly issued, but insofar as no party to this case has suggested
otherwise, it respectfully reserves the right to address this issue in the event that Defendants
challenge the validity of the CDC order.


                                       4
           Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 4 of 6
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street, NW
                                 Washington, DC 20005
                                 Tel: (202) 305-0727
                                 Fax: (202) 616-8470
                                 E-mail: leslie.vigen@usdoj.gov




                            5
Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 5 of 6
                              CERTIFICATE OF SERVICE

       I hereby certify I served this document today by filing it using the Court’s CM/ECF

system, which will automatically notify all counsel of record.


Dated: October 26, 2020


                                                /s/ Leslie Cooper Vigen




                                     6
         Case 4:20-cv-00784-HFS Document 32 Filed 10/26/20 Page 6 of 6
